Exhibit 10.1

FIRST AMENDED AND RESTATED SCHEDULES
TO THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT


A Third Amended and Restated Omnibus Agreement was executed as of July 1, 2014,
and amended as of December 31, 2014 and July 1, 2015 (collectively, the “Third
Amended and Restated Omnibus Agreement”), among Tesoro Corporation, on behalf of
itself and the other Tesoro Entities, Tesoro Refining & Marketing Company LLC,
Tesoro Companies, Inc., Tesoro Alaska Company LLC, Tesoro Logistics LP and
Tesoro Logistics GP, LLC. Capitalized terms not otherwise defined in this
document shall have the terms set forth in the Third Amended and Restated
Omnibus Agreement.
The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to Section
9.12 of the Third Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Schedules as of the date hereof and
shall be incorporated by reference into the Third Amended and Restated Omnibus
Agreement for all purposes.
Executed effective as of November 12, 2015.


TESORO CORPORATION


By:     /s/ Gregory J. Goff
Gregory J. Goff
President and Chief Executive Officer




TESORO REFINING & MARKETING COMPANY LLC


By:     /s/ Gregory J. Goff
Gregory J. Goff
Chairman of the Board of Managers and President




TESORO COMPANIES, INC.


By:     /s/ Gregory J. Goff
Gregory J. Goff
Chairman of the Board of Directors and President
















Signature Page 1 to First Amended and Restated
Schedules to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



TESORO ALASKA COMPANY LLC


By:     /s/ Gregory J. Goff
Gregory J. Goff
Chairman of the Board of Managers and President




TESORO LOGISTICS LP


By:    Tesoro Logistics GP, LLC, its
general partner


By:
/s/ Phillip M. Anderson

Phillip M. Anderson
President




TESORO LOGISTICS GP, LLC


By:
/s/ Phillip M. Anderson

Phillip M. Anderson
President


















































Signature Page 2 to First Amended and Restated
Schedules to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule I
Pending Environmental Litigation
For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Third Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.




Page 1/1 of Schedule I to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule II


Environmental Matters


For Initial Contribution Agreement set forth on Schedule VII:


1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.


2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.


3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.


4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.


5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.


6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.


7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.
















Page 1/4 of Schedule II to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For Amorco Contribution Agreement set forth on Schedule VII:


1.     The soil and groundwater on the site of the Tankage, as defined in the
Amorco Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.


2.     Any environmental violation or contamination due to SHPL, as defined in
the Amorco Contribution Agreement, being underground prior to the Closing Date.


For Long Beach Contribution Agreement listed on Schedule VII:


1.     Any environmental violation or contamination, as defined in the Long
Beach Contribution Agreement, prior to the Closing Date.


2.     Any anomalies in the Pipeline System that require repair as discovered by
the first internal line inspection of any portion of the Pipeline System for
which TRMC is notified in writing prior to the First Deadline Date.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For West Coast Assets Contribution Agreement listed on Schedule VII:


1.    Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.








Page 2/4 of Schedule II to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



2.     Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There havebeen no historic releases that have prompted a
soil and groundwater investigation.


3.    Anacortes Storage Facility. Historic tank overtopping events and tank
bottom corrosion releases have impacted soil and groundwater in the shore tank
area of the Anacortes refinery. Groundwater near the shore tanks is monitored
for natural attenuation. Groundwater between the tanks and the nearby shoreline
has not been characterized, however the hydrocarbon concentrations in this area
is not expected to be a threat to human health or the environment.


4.    Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.


5.    Tesoro Alaska Pipeline.


•
The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.



•
A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.



•
Historic spills and releases have impacted the Anchorage #1 terminal, including
past releases from the Tesoro Alaska Pipeline receiving station. Groundwater
remediation monitoring is ongoing across the Anchorage #1 terminal. In addition,
a soil vapor venting system is being installed to address a flame suppressant
compound detected in soils near the receiving station control room.





















Page 3/4 of Schedule II to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None
























































































Page 4/4 of Schedule II to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule III


Pending Litigation


For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


None.


For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.
























Page 1/1 of Schedule III to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule IV


Section 4.1(a): General and Administrative Services


(1)
Executive management services of Tesoro employees who devote less than 50% of
their business time to the business and affairs of the Partnership, including
stock based compensation expense



(2)
Financial and administrative services (including, but not limited to, treasury
and accounting)



(3)
Information technology services



(4)
Legal services



(5)
Health, safety and environmental services



(6)
Human resources services



 
Section 4.1(c)(vii): Other Reimbursable Expenses


For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


None.








Page 1/2 of Schedule IV to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.
















































































Page 2/2 of Schedule IV to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule V
ROFO Assets
Asset
Owner
Golden Eagle Avon Wharf Facility (Martinez, California).  A wharf facility
located on the Sacramento River near the Golden Eagle Refinery consisting of a
single-berth dock and related pipelines. The facility does not have crude oil or
refined products storage capacity and receives refined products from the Golden
Eagle Refinery through interconnecting pipelines for delivery into marine
vessels. The facility can also receive refined products and intermediate
feedstocks from marine vessels for delivery to the Golden Eagle Refinery.
   TRMC
 
 
Nikiski Dock and Storage Facility (Nikiski, Alaska).  A single-berth dock and
storage facility located at the Kenai Refinery that includes five crude oil
storage tanks with a combined capacity of approximately 930,000 barrels, ballast
water treatment capability and associated pipelines, pumps and metering
stations. The dock and storage facility receives crude oil from marine tankers
and from local production fields via pipeline and truck, and also delivers
refined products from the refinery to marine vessels.
   Tesoro Alaska
 
 
Anacortes Marine Terminal (Anacortes, Washington).  A marine terminal located at
the Anacortes Refinery consisting of a crude oil and refined products wharf
facility. The marine terminal receives crude oil and other feedstocks from
marine vessels and third-party pipelines for delivery to the Anacortes Refinery.
The facility also delivers refined products from the Anacortes Refinery to
marine vessels.
   TRMC



















































Page 1/1 of Schedule V to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule VI
Existing Capital and Expense Projects
For Initial Contribution Agreement listed on Schedule VII:


Expense Projects


None.


Capital Projects


1.     That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.


2.     That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.
3.     That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.
4.     That certain project AFE# 104100015-M at the Mandan refinery, to update
the truck rack sprinkler system. This project has been completed.
5.     That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.
6.     That certain project number TCM Idea # 2011433001 at the Mandan refinery,
to move the JP8 to new bay and have three bays for loading product across the
rack. This project has been cancelled.
7.     That certain project number TCM Idea # 2011432602 at the Stockton
terminal, install a continuous vapor emission monitor on the vapor recovery unit
for compliance with air quality regulations.










Page 1/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For Amorco Contribution Agreement listed on Schedule VII:
Expense Projects


All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.


Capital Projects


1.     That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.


2.     That certain project related to AFE# 112100001 at the Amorco terminal,
which installs a jet mixer system for crude lab testing.


For Long Beach Contribution Agreement listed on Schedule VII:


Expense Projects


1.    Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.


2.     Costs related to substantial repair or replacement project scheduled for
2012 and 2013 for the pipeline segments in the portion of the Southern
California Edison right-of-way area immediately adjacent to the marine terminal
to address corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison
Reroute” and IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.


Capital Projects


1.     That certain project related to AFE# 072104079LBT titled “UG Piping -
LBT” related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.


2.     That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.


3.    That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.










Page 2/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



4.     Any remaining costs of those certain projects related to the leak
detection on the Terminal and Terminal Pipelines which are substantially
complete and include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE#
117110002, and AFE# 125120002.
For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
Expense Projects
None.
Capital Projects
Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.
For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:
Expense Projects
Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.
Capital Projects
None.
For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:
Expense Projects
1.    All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for
a partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.
2.    All 2013 costs or 2013 carry-over costs related to AFE#
13E1012000002BP-M12 & 13E1012000002BP-M5 [PRISM ID 32518 (under the 2013 AFE #
13E1012000002BP)] for the Manual Entry Corrosion Program at Terminal 2 will be
reimbursed by TRMC. All 2014 costs will be covered by the Partnership’s 2013
budget.
3.    All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 - TK
218 - API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and approve the tank repair scope
and review inspection reports to prevent unnecessary upgrades or “urban
renewal.”






Page 3/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



4.    All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 - TK 205
- API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”
5.    Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.
6.    All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 - TK 217
- API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”
7.    All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.
8.    All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products - TK VH1 -
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.


Capital Projects


1.     Maintenance capital expenditures related to that certain AFE#
136104194BP-M (PRISM ID 32480) at Terminal 2 to replace all fire water piping at
Berths 76, 77 and 78 areas of Terminal 2 in Long Beach, CA with new piping. This
project will also replace all associated valves, fixtures, monitors, and
fire-fighting accessories.
2.    Maintenance capital expenditures related to that certain TCM Idea#
2013434229 (PRISM ID 25829) at Terminal 2 to replace the existing bladder type
foam tank with two atmospheric tanks and foam skids located at either end of the
facility along with new piping to support the installation.
3.    Maintenance capital expenditures related to that certain TCM Idea#
2013434243 (PRISM ID 20054) at Terminal 2 to replace the existing loading arms
at T2's Berth 77 and 78. The current parts are so old that they are no longer
readily available, so in order to properly maintain this equipment to minimize
down-time for repairs, these arms should be replaced with the newest models.
4.    All capital expenditures related to that certain AFE# 136104077BP-M (PRISM
ID 32481) for MOTEMS dock side piping upgrades at Terminal 2.
















Page 4/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



5.    Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.
6.    Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).
7.    Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Tesoro’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).
8.    All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Tesoro ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.
9.    All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Tesoro acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.
10.    All capital costs related to AFE# 131907045. This project, in conjunction
with Tesoro's acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest's Logistics Mechanical
Integrity Inspection System Information Technology assets into the Tesoro
Information Technology application landscape.
For West Coast Assets Contribution Agreement listed on Schedule VII:
Expense Projects
1.    Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for
any costs or expenses incurred by the Partnership Group to reinstate water
supply to the Operating Company’s Nikiski Terminal in connection with the water
suppression system.












Page 5/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



2.    Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:
◦
to determine the adequacy of fire water at the facility;

◦
with respect to any modifications needed to be made to fire water system to
provide adequate fire water; and

◦
for relocation of the knockout drum, if relocation is required.



3.    Anacortes Storage Facility


•TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group to restore Tank 135 to API 653 specifications. TRMC
shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.


•At the General Partner’s direction, a third party engineering firm shall review
support for current API 653 inspection interval timing for the tanks at the
Anacortes Storage Facility other than Tank 135. Recommendations regarding the
inspection timing and scope are expected by year-end 2014. If the recommended
first inspection falls within the period specified in Section 5.1(b) of this
Agreement, TRMC shall reimburse the Partnership Group in accordance with the
terms and conditions of Section 5.1(b). If the recommended first inspection does
not fall within such period,
TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group for tank floor repairs or replacement to meet API 653
standards through the first API inspection cycle. If TRMC fails to timely renew
the Storage Services Agreement - Anacortes, dated as of July 1, 2014, by and
among TRMC, the General Partner, the Partnership and the Operating Company (the
“Storage Agreement”), in accordance with the terms thereof, TRMC shall reimburse
the Partnership Group for any costs and expenses incurred by the Partnership
Group for floor replacement to meet API 653 standards if the Partnership Group
chooses to accelerate API 653 inspections prior to the expiration of the Storage
Agreement.


•TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group for decommissioning and repair of sewer lines for Tanks
165 and 166.


4.    Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:


◦
to determine the adequacy of fire water at the facility; and

◦
with respect to any modifications needed to be made to fire water system to
provide adequate fire water.













Page 6/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



5.    Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:


◦
if required to supplement data currently available in the baseline inspections
records in order to properly document corrosion, to carry out new tank corrosion
inspections on Tanks 777, 778 and 890, as well as any repairs resulting from
such inspections to meet API 653 standards; and

◦
with respect to Tank 777, the tank berm size and tank proximity evaluation
scheduled to completed by year-end 2014, as well as any required adjustments
resulting therefrom.



6.    Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.


7.    Tesoro Alaska Pipeline


•Tesoro shall reimburse the Partnership Group for any costs or expenses incurred
by the Partnership Group to carry out the repairs and tests identified in the
Coffman Engineers report dated May 8, 2014, including the planned hydro-test in
2015 and any resulting repairs therefrom.


•Tesoro shall reimburse the Partnership Group for any costs or expenses incurred
by the Partnership Group to carry out repairs identified pursuant to the
inspection on the Tesoro Alaska Pipeline as a result of the inspection scheduled
to begin June 30, 2014.


Capital Projects
1.    All capital costs related to AFE# 125100055 - Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.
2.    All capital costs related to AFE# 127100012 - Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.
3.    All capital costs related to AFE# 132100017 - Martinez gasoline loading
rack filtration.
4.    All capital costs related to AFE# 125110005 - Fabrication and installation
of a skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.
5.    All capital costs related to AFE# 125110007 - Provision of inline
strainers upstream of the Kenai Pump station pipeline pumps and upstream of the
Anchorage receiving station control valve.






Page 7/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



6.    All capital costs related to AFE# 124100034 - Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northernlights Blvd, and the ASIG Filter Building located at Ted
Stevens International Airport.
7.    All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.
8.    All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.
9.    All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.
10.    All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.
11.    All capital costs related to AFE# 132100017 regarding the installation of
a new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.
12.    All capital costs related to AFE# PTS 12475 regarding LPG Tank Car
Loading Rack Improvements.
13.    All capital costs related to AFE# TBD regarding the installation of a
system to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.
14.    All capital costs related to AFE# 145110009 regarding the implementation
of Tesoro Alaska Pipeline mainline delivery strainer.
























Page 8/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


Capital Projects
TRMC shall reimburse the Partnership Group for:
1.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following piping systems projects: AFE# 147100015 (TCM Idea#
2013212535), AFE# 136104160BP (TCM Idea# 2013218160), TCM Idea# 2013212538, TCM
idea# 2013212540 and TCM Idea# 2013212539. For any such projects listed above in
this section 1 that are required to maintain safe operation of the Assets, the
Partnership shall determine the final project scope in its sole discretion.


2.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE#
154100014 (TCM Idea# 2014217001),AFE# 154100016 (TCM Idea# 2015217060), TCM Idea
#2014217008, AFE# 136104169BP (TCM Idea# 2013218169), AFE# 136104190BP (TCM
Idea# 2013218190), TCM Idea# 2013212558, and TCM Idea # 2014217023. For any such
projects listed above in this section 2 that are required to maintain safe
operation of the Assets, the Partnership shall determine the final project scope
in its sole discretion.


3.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank improvements: TCM Idea# 2014217135 (tk 56), TCM
Idea# 2013212585 (tk 1), TCM Idea# 2014217132 (tk 90), TCM Idea# 2014217133 (tk
11), TCM Idea# 2013212575 (tk 34), TCM Idea # 2013212587 (tk 35), TCM Idea#
2013212588 (tk 10), TCM Idea# 2013212589 (tk 58), TCM Idea# 2013212592 (tk 39),
TCM Idea# 2013212593 (tk 968), TCM Idea# 2013212595 (tk 60), TCM Idea#
2013212596 (tk 69), TCM Idea # 2013212597 (tk 57), TCM Idea# 2013212599 (tk 51).
For any such projects listed above in this section 3 that are required to
maintain safe operation of the Assets, the Partnership shall determine the final
project scope in its sole discretion.


4.All capital costs related to the repair or replacement of brick structure
piping supports, with the scope of repairs to be developed in 2016 and the
execution of such repairs to be completed in 2017.


5.All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment to be completed prior to year end 2016. An action plan will be
developed to address recommendations identified through the assessment. The
program is expected to commence in 2016 and will be executed over a 4-year
period.












Page 9/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



6.All capital costs related to the multi-phase upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TRMC and
the Partnership of the scope for the multi-year project.  Notwithstanding the
foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets. TRMC’s reimbursement to the Partnership
Group for capital costs incurred during the Term to complete the tank level
instrument upgrade or replacement project shall not exceed $15,000,000 in the
aggregate.  




Expense Projects


1.With respect to the Remaining Pipeline 88 Interest (as defined in the 2015
Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII), TRMC
shall reimburse the Partnership for any costs and expenses associated with
curing any anomalies identified by the August 2015 in-line inspection thereof.


2.With respect to the Tankage (as defined in the 2015 Line 88 and Carson Tankage
Contribution Agreement listed on Schedule VII), as well as the land on which
such Tankage is located, TRMC shall reimburse the Partnership for any costs and
expenses associated with any liabilities, costs and expenses that might be
imposed upon the Partnership as operator of the Tankage and which relate to the
environmental condition of the land on which the Tankage is located and
surrounding lands, including but not limited to any government-imposed fines or
remediation costs and natural resource damages, but excluding (i) any
liabilities, costs and expenses that arise from any releases or discharges of
hydrocarbons or other substances from the Tankage after the date hereof or (ii)
any liabilities, costs and expenses that arise from negligent acts or omissions
or willful misconduct of the Partnership and its agents, contractors and
representatives.


3.Until the later of (i) November 12, 2020 or (ii) the completion of any repairs
identified by any applicable non-invasive or external inspections that occurred
prior to such date, TRMC shall reimburse the Partnership Group for any costs and
expenses incurred by the Partnership Group to restore any tank included in the
2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII to
API 653 or API 510 specifications that are identified through the Partnership
Group’s non-invasive or external inspections.


4.During the term (including any extension thereof) of the Carson II Storage
Services Agreement, dated as of November 12, 2015, by and among TRMC, the
General Partner, the Partnership and the Operating Company (the “Carson II
Storage Agreement”), TRMC shall reimburse the Partnership Group for any costs
and expenses incurred by the Partnership Group to restore any tank included in
the 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII to API 653 or API 510 specifications, as determined by the results of the
first scheduled internal inspection of any such tank after the date hereof (the
“First Internal Inspection”). TRMC shall be deemed to be the generator of all
hazardous waste and other waste removed from any such tanks in connection with
such cleaning and restoration and shall be responsible for all obligations
arising as the generator of such hazardous waste and other waste.








Page 10/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



a) TRMC and the Operating Company shall mutually agree on the
inspection schedule and the duration of such inspections so as to
minimize disruption within the Wilmington and Carson refinery
systems, with TRMC having the right to approve the final inspection
schedule.


b) If TRMC fails to renew the Carson II Storage Services Agreement,
prior to November 12, 2022, in accordance with the terms thereof, the
Partnership Group may elect to accelerate API 653 or API 510
inspections prior to the expiration of the Carson II Storage Agreement.


5.Notwithstanding Sections 3 and 4 above, the parties agree that the following
tanks included in the 2015 Line 88 and Carson Tankage Contribution Agreement
listed on Schedule VII have been inspected, cleaned, and repaired to ensure
compliance with API 653 or API 510 standards within the 24 months prior to the
date hereof, and are excluded from the reimbursement requirements listed above
unless such actions fail to meet such compliance standards due to the negligence
of TRMC:
Tank Number
Year of Last Inspection
53
2013
87
2013
41
2013
4
2013
88
2013
5
2013
24
2013
325
2013
326
2013
45
2014
65
2014
89
2014
276
2014
289
2014
303
2014
340
2014
50
2014
302
2014
138
2014
139
2014
289
2015
65
2015
969
2015
40
2015
956
2015
955
2015
194
2015

Page 11/11 of Schedule VI to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule VII
Contribution Agreements and Applicable Terms
Initial Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Tesoro,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC
April 26, 2011
April 26, 2013
April 26, 2016
TRMC and Tesoro Alaska
TRMC
April 26, 2021
Yes











































Page 1/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Amorco Contribution Agreement


Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC
April 1, 2012
April 1, 2014
April 1, 2017
TRMC
TRMC
April 1, 2022
Yes





















































Page 2/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Long Beach Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC
Execution Date is September 14, 2012, and various Effective Times are upon
receipt of the Long Beach Approval, the CDFG Approval and the Other Approvals as
set forth in the agreement, as applicable
September 14, 2014
September 14, 2017
TRMC
TRMC
September 14, 2022
Yes















































Page 3/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Anacortes Rail Facility Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC
November 15, 2012
November 15, 2014
November 15, 2017
TRMC
TRMC
November 15, 2022
No





























































Page 4/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



BP Carson Tranche 1 Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC
June 1, 2013
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No





















































Page 5/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



BP Carson Tranche 2 Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company, Tesoro,
TRMC and Carson Cogeneration Company
December 6, 2013
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No





















































Page 6/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



West Coast Assets Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Tesoro, TRMC and Tesoro Alaska
First Closing Date: July 1, 2014
Second Closing Date has the meaning set forth in this Contribution Agreement
The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable
With respect to Section 3.1(a): Not applicable
With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable
Tesoro, TRMC, Tesoro Alaska
Tesoro, TRMC, Tesoro Alaska
The tenth (10th) anniversary of the First Closing Date or the Second Closing
Date, as applicable.
Yes

























Page 7/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



2015 Line 88 and Carson Tankage Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of November 12,
2015, among the Partnership, the General Partner, the Operating Company, Tesoro
SoCal Pipeline Company LLC, Tesoro, TRMC and Carson Cogeneration Company
November 12, 2015
November 12, 2017
November 12, 2020
Tesoro, TRMC, Carson Cogen
Tesoro, TRMC, Carson Cogen
November 12, 2025
Yes



















































Page 8/8 of Schedule VII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule VIII
Administrative Fee and Indemnification Deductibles


Monthly Administrative Fee
$775,000.00
Annual Environmental Deductible
$600,000


Annual ROW Deductible
$600,000
































































Page 1/1 of Schedule VIII to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



Schedule IX
Special Indemnification Provisions
For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.
For Long Beach Contribution Agreement listed on Schedule VII:


Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set forth above, without regard to when title
to these Assets is finally contributed to a Partnership Group Member.






Page 1/4 of Schedule IX to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, the Operating Company and
TRMC, (iii) the Anacortes Mutual Track Use Agreement among the General Partner,
the Partnership, the Operating Company and TRMC, and (iv) the Ground Lease
between TRMC and the Operating Company, all dated as of November 15, 2012, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement.  For the avoidance of doubt, the indemnification provisions
of the Third Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII, (iii) the Master Terminalling Services Agreement -
Southern California among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, as amended, and (iv) the Carson
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of June 1, 2013, the parties hereto agree that
the indemnification provisions of any of those agreements shall control over any
of the other agreements to the extent the subject matter of the indemnification
is specifically referenced or provided for in that agreement.  In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Third Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.
































Page 2/4 of Schedule IX to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement
listed on Schedule VII, (iii) the Amended and Restated Master Terminalling
Services Agreement - Southern California among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (iv) the
Long Beach Storage Services Agreement among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (v) the
Berth 121 Operating Agreement between the Operating Company and Carson
Cogeneration Company, dated as of December 6, 2013, (vi) the Terminals 2 and 3
Operating Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (vii) the Amended and Restated
Long Beach Berth Access Use and Throughput Agreement among the Partnership, the
General Partner, the Operating Company and TRMC, dated as of December 6, 2013,
(viii) the Long Beach Berth Throughput Agreement among the Partnership, the
General Partner, the Operating Company, TRMC and Carson Cogeneration Company,
dated as of December 6, 2013, (ix) the SoCal Transportation Services Agreement
between TRMC and Tesoro SoCal Pipeline Company LLC, dated as of December 6,
2013, (x) the Long Beach Pipeline Throughput Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xi) the Carson Coke Handling Services Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xii) the Coke Barn Lease Agreement between the Operating Company and
TRMC, dated as of December 6, 2013 and (xiii) the Terminals 2 and 3 Ground Lease
between the Operating Company and TRMC, dated as of December 6, 2013, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement.  In the event of a conflict of provisions of any of the
above-referenced agreements and the Carson Assets Indemnity Agreement, the
provisions of the Carson Assets Indemnity Agreement shall prevail with respect
to issues related to the contribution of the assets described therein, but not
with respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.








































Page 3/4 of Schedule IX to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------



For West Coast Assets Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Terminalling Services Agreement - Nikiski,
among the General Partner, the Partnership, the Operating Company and Tesoro
Alaska, (iii) the Terminalling Services Agreement - Anacortes, among the General
Partner, the Partnership, the Operating Company and TRMC, (iv) the Terminalling
Services Agreement - Martinez, among the General Partner, the Partnership, the
Operating Company and TRMC, and (v) the Storage Services Agreement - Anacortes,
the Terminalling Services Agreement - Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Third
Amended and Restated Omnibus Agreement, the provisions of the Third Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Carson II Storage Agreement, and (iii)
Amendment No. 1 to the (SoCal) Transportation Services Agreement dated November
12, 2015, between TRMC and Tesoro SoCal Pipeline Company LLC, the parties hereto
agree that the indemnification provisions of any of those agreements shall
control over any of the other agreements to the extent the subject matter of the
indemnification is specifically referenced or provided for in that agreement. In
the event of a conflict of provisions of any of the above-referenced agreements
and the Third Amended and Restated Omnibus Agreement, the provisions of the
Third Amended and Restated Omnibus Agreement shall prevail with respect to
issues related to the contribution of the assets described therein, but not with
respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.


































Page 4/4 of Schedule IX to First Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement

